DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2006/0239952 A1) as evidenced by Akimoto et al. (JP 2016/169190 A).
Regarding claims 1 and 7-8,  Note that: Hottori teaches a combination of components for a cleaning composition comprising (A) N-long-chain acyl neutral amino acid or a salt thereof. (B) N-long-chain acyl neutral amino acid dipeptide or a salt thereof, and (C) N-long-chain acyl neutral amino acid tripeptide or a salt thereof and 
Regarding claim 1, Hattori does not teach each individual amount of instantly claimed A, B and C. Please note that part A and B are construed as a subset of part C, or in other word pact C actually comprises A and B. However, this is interpreted as a claimed ratio which is directly dependent on formulation of the cleaning composition for its intended use/application, such as a soap bar, a shampoo or a skin cleansing, mouthwash (55, 57) composition and thus would require a corresponding adjustments of active ingredient amounts which is an obvious routine laboratory experimentation. Consequently, As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir), [MPEP 2144.05].  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to select the A, B and C amounts with the motivation of obtaining the intended cleaning efficacy for the claimed composition.  
Regarding claims 4-6,  Hattori teaches acyl glutamic acid and instantly claimed salts; [89: table 4], lauroyl, myristoyl, palmitoyl and stearoyl glutamates; [89, table 4]. Hattori, is further evidenced, in more detailed teaching of instantly claimed N-acyl acidic amino acids, by analogous art of Akimoto et al. (0025]. 
Regarding claims 2-3 and 9,  Hattori teaches component D as the higher fatty acids and their salts (8-22 carbon atoms; abstract) comprising lauric, myristic and palmitic and the like; [53-54, 60] which could be used alone or in form of mixtures (i.e. glycine).  Note that for claim 9, and the instantly claimed ratio of (A+B+C)/D, Hattori teaches this ratio in the range of 100/(30 to 400); [54], which results in the numerical range of 3.3 to 0.25 and meets the instantly claimed amount of greater than 0.02.
Regarding claims 10-12,  Hattori teaches (i.e. dipeptides) long chain groups lauroyl, myristoyl groups which includes lauroylglycine and lauroylglycineglycine (a dipeptide); [87, 89; table 4].  This is further evidenced by Akimoto in more details; [0025].
Regarding claims 13-15,  Hattori teaches n-acyl arginine; [0046], wherein the total amount of long chain N-acyl neutral amino acid is the range of 10% to 90% rendering claim 15 obvious. With respect to claim 14, this is dependent on the required application and correspondingly expected properties of the composition which is obvious to obtain by routine experimentation. (see claim 1 please).
Regarding claims 16-17 and 20,  Hattori teaches a method of using the composition for cleaning hair, facial skin and mouth; [55, 57]. 
Regarding claims 18-19,  and the amount of fatty acid (see the claims 2-3 and 9), Hattori teaches the ratios of (A+B+C)/D to fatty acid 100/(30-400). Therefore, the 
                                       Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. More specifically, the US 2018/0000709 A1 and US 2016/ 0235850 are of interest. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/M.R.A./
Examiner, Art Unit 1767
2021/06/19

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767